UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6699


BERNARD RAY RICHARDSON,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director, VDOC,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Elizabeth Kay Dillon,
District Judge. (7:14-cv-00550-EKD)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Ray Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bernard Ray Richardson seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2012) petition

and     denying     his     Fed.        R.       Civ.   P.       59(e)     motion    for

reconsideration.         The orders are not appealable unless a circuit

justice   or     judge    issues    a   certificate         of   appealability.       28

U.S.C. § 2253(c)(1)(A) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.   Cockrell,       537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Richardson has not made the requisite showing.                          Accordingly, we

deny    Richardson’s      motion     for     a    certificate      of    appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We    dispense    with    oral     argument       because    the    facts    and    legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3